PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
CREWS et al.
Application No. 16/224,088
Filed: December 18, 2018
Attorney Docket No. 047162-5139US2(00835)
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed March 02, 2021.  

The request for refund is Granted.

Applicant files the above request for refund of $160.00 for overpayment terminal disclaimer fees paid June 22, 2020 and February 26, 2021. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $160.00 has been refunded to applicant’s credit card account.  

Any questions concerning this matter may be directed to the Michelle R. Eason at (571) 272-4231. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions